177 Ga. App. 332 (1985)
339 S.E.2d 275
BOATRIGHT et al.
v.
SUNSHINE TOYOTA, INC. et al.
70833.
Court of Appeals of Georgia.
Decided October 28, 1985.
*333 M. Dean Hall, for appellants.
J. Baker McGee, for appellees.
POPE, Judge.
The verdict of a jury is not an appealable judgment under the Appellate Practice Act. Ameagle Contractors v. Couch Constr. Co., 141 Ga. App. 94 (232 SE2d 619) (1977). See generally OCGA § 5-6-34 (a). "Whether the verdict resulted from direction, as here, or was by deliberation is of no decisive consequence." Hurst v. Starr, 226 Ga. 42 (172 SE2d 604) (1970), overruled on other grounds, Steele v. Cincinnati Ins. Co., 252 Ga. 58 (311 SE2d 470) (1984). In the case at bar appellants bring this appeal from a jury verdict entered at the direction of the trial court in favor of appellees. There is no entry of judgment of record. See OCGA § 9-11-58. Compare Steele v. Cincinnati Ins. Co., supra; Crowe v. Holloway Dev. Corp., 114 Ga. App. 856 (1) (152 SE2d 913) (1966). "In the absence of an appealable judgment, this court has no jurisdiction and the appeal must be dismissed." Ameagle Contractors v. Couch Constr. Co., supra. See also Pilgrim v. Brookfield West, 136 Ga. App. 619 (1) (222 SE2d 137) (1975).
Appeal dismissed. Deen, P. J., and Beasley, J., concur.